Citation Nr: 9907161	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for status post 
gastrectomy and vagotomy with dumping syndrome, post 
cholecystectomy, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for dysthymic disorder 
with adjustment disorder and mixed emotional features and 
episodic anxiety disorder, currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to December 
1973.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1997 the case was remanded for further 
evidentiary development.    

The Board notes that the original decision regarding the 
veteran's psychiatric disability was rendered in February 
1997 and the statement of the case dated that month informed 
the veteran of both of the standards used in evaluating his 
claim. The RO applied both standards and issued a statement 
of the case informing the veteran of the standards used.  
Therefore Karnas v. Derwinski, 1 Vet.App. 308 (1991) had been 
followed by the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected status post gastrectomy and 
vagotomy with dumping syndrome, post cholecystectomy is 
manifested by circulatory gastric episodes without evidence 
of anemia or malnutrition. 

3.  The service-connected dysthymic disorder with adjustment 
disorder and mixed emotional features and episodic anxiety 
disorder is manifested by nervousness, without evidence of 
suicidal ideation; obsessional rituals; illogical speech; 
near-continuous panic or depression affecting the ability to 
function independently; impaired impulse control or an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  An evaluation greater than 40 percent for status post 
gastrectomy and vagotomy with dumping syndrome, post 
cholecystectomy  is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.114, Code 7399-7308 (1998). 

2.  The criteria for a disability rating greater than 30 
percent for dysthymic disorder with adjustment disorder and 
mixed emotional features and episodic anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9433 
(1998); 38 C.F.R. § 4.132 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's dysthymic disorder with 
adjustment disorder and mixed emotional features and episodic 
anxiety disorder, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Factual Background

Service connection was established for status post 
gastrectomy and vagotomy with dumping syndrome, post 
cholecystectomy by rating decision dated in November 1987.  
The disability was rated as 30 percent disabling.  Service 
connection was also established for a dysthymic disorder, 
also rated as 30 percent disabling.  

Associated with the claims folder are private medical records 
dated from 1981 to 1997.  These include treatment for 
gastrointestinal complaints.  No comments regarding the 
veteran's mental state were noted

In August 1996, the veteran requested an increased rating for 
the service-connected gastrointestinal and psychiatric 
disabilities.  He contended that they had increased in 
severity.

During an October 1996 VA gastrointestinal examination, the 
veteran complained of increased symptoms of dumping syndrome 
including problems with postprandial vomiting or nearly 
spontaneous bowel movements.  He used over-the-counter drugs 
to medicate.  He also complained of upper epigastric pain.  
He denied any recurrent hematemesis or melena.  Pain was 
mainly elicited in the epigastric region.  Objectively, he 
weighed 210.75 pounds, and this was his heaviest weight in 
the year.  He did not appear anemic.  The bowel sounds were 
normal.  There was only minimal tenderness with deep 
palpation to the epigastrium.  The sphincter was normal.  The 
diagnoses were hiatal hernia, history of reflux esophagitis, 
status post cholecystectomy, status post gastrectomy and 
vagotomy and dumping syndrome and episodic vomiting by 
history.  

During a November 1996 VA psychiatric examination, the 
veteran complained of getting only four or five interrupted 
hours of sleep a night and of having very little motivation 
and energy.  He complained of inadequate concentration in 
attention with vague recall of important events.  He stated 
that his memory and recall were sometimes good, but often 
not.  He had been employed as an insurance salesman for 5 
years.  Objectively, he was clear and coherent with 
orientation in three spheres of reference and to the present 
situation.  He showed adequate insight and judgment over his 
current condition.  No abnormal thought process was noted.  
His insight and judgment seemed to be adequate.  The 
diagnoses were adjustment disorder with mixed emotional 
feature; dysthymia, mild to moderate, secondary to inadequate 
lifestyle and functional abilities; episodic anxiety disorder 
and rule out post-traumatic stress disorder.  The Global 
Assessment of Functioning Scale (GAF) was estimated as 40/60.  
The examiner noted that there might be a slow onset of post-
traumatic stress disorder due to the veteran's medical 
condition rather than his experiences in the war zone.  

The veteran's rating for status post gastrectomy and vagotomy 
with dumping syndrome, post cholecystectomy was increased to 
40 percent by rating decision dated in December 1996 based on 
the October 1996 examination report.  

During the veteran's personal hearing in March 1997, he 
testified that he had to be very careful concerning what he 
ate.  If he ate certain things or the wrong amount he 
sweated, became nauseous and had to use the bathroom or 
vomit.  He could not eat dairy products or anything spicy.  
He did not eat much when he did eat; he had to eat four to 
six little meals a day.  He had from three to seven bowel 
movements a day.  It happened more frequently in the last six 
months.  He took over-the-counter medications for his gastric 
problem.  He has had a loss of appetite and has lost 12 
pounds in the last month.  He stated that he was not 
hypoglycemic as far as he knew.  Regarding his psychiatric 
disability, he testified that his nerves started increasing 
in the late 1980s and into the 1990s.  He had no close 
friends for two years.  He was a loner, only associating with 
his family.  He did his own thing and did not care to make a 
lot of friends.  He attempted suicide three times in the 
past, but had no suicidal or homicidal ideations now.  He 
experienced anxiety from the moment he awoke in the morning.  
He took a pill right away.  He took Ativan four times a day.  
He could not sit in one place for a long time.  His leg 
shook.  His nervousness was very embarrassing at work, where 
he sold cars.  His boss told him to settle down and talked to 
him about his shaking leg.  

The veteran's uncle testified that the veteran often had to 
use the bathroom or even stop by the side of the road.  On 
one or two occasions he did not even make it to the cover of 
a tree.  The veteran did not eat much if they went out.  
Regarding his nerves, the veteran could not sit down for ten 
minutes.  His knee would start moving and he got up and 
walked around.  Even during a card game the veteran would get 
up and walk around, he could not sit down.   During the 
hearing, written statements were received from the veteran's 
wife, his brother in law, his sister, his daughter and son-
in-law, all describing the veteran's problems.

In October 1997 the case was remanded for examinations and 
records.  

During a March 1998 VA gastrointestinal examination, the 
veteran complained of occasional morning vomiting and of 
waking in the middle of the night to vomit.  He denied any 
hematemesis or melena.  He was taking Tagamet four times a 
day.  He complained of bowel movements 10 to 15 minutes after 
meals, usually with a liquid stool.  The time period after 
meals and the frequency were both unpredictable.  He denied 
any other diarrhea or constipation.  He had lost 15 pounds in 
six months. 
On examination, he weighed 192 pounds. Bowel sounds were 
normal.  The abdomen was soft and nontender with no 
distention.  A well healed midline surgical scar and two 
right lower quadrant scars were noted.  No signs of anemia 
were present.  No specific focal tenderness was noted.  The 
diagnoses were severe peptic ulcer disease with upper GI 
bleeding, and subsequent vagotomy, pyloroplasty and Billroth 
I anastomosis; gastric outlet obstruction with revision of 
Billroth I; bile acid gastritis requiring a Roux-en-Y 
anastomosis; cholecystectomy with no residual; the location 
of the peptic ulcer disease was duodenal and gastric ulcers; 
dumping syndrome secondary to surgical procedures performed 
on the stomach as outlined.  

During a March 1998 VA psychiatric examination, the veteran 
stated that his peer relationships were generally good and 
his temper was fair.  His memory and concentration were good.  
He had trouble falling asleep and staying asleep.  He 
sometimes dreamed of Vietnam.  He complained of being 
depressed and anxious.  He cried infrequently.  He had 
attempted suicide three times in the past.  He denied any 
current suicidal ideations.  He denied wide mood swings, 
hallucinations, delusions, phobias, or paranoia, but did 
state that he sometimes distrusted people.  Objectively, 
affect was appropriate.  Judgment was adequate and insight 
was fair.  He had guilt over marital problems and had anger 
at himself.  He and his wife had an adequate social life, 
visiting friends and family, going to church and movies.  He 
worked in sales until a week before the examination when the 
new manager of his car dealership fired him in a dispute over 
the firing of another worker.  The diagnosis was dysthymia, 
adjustment disorder with mixed features of depression and 
anxiety related to his anxiety while serving a second tour of 
duty in Vietnam and continuing since then.  The stressor was 
extensive combat in Vietnam.  He self-medicated for years 
with alcohol.  He was receiving treatment for his dysthymia.  
The GAF was 65-70.

Analysis 

Status Post Gastrectomy and Vagotomy with Dumping Syndrome, 
Post Cholecystectomy

The veteran's GI disability is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7308, which provides that severe 
postgastrectomy syndromes associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
warrant a 60 percent evaluation.  Moderate postgastrectomy 
syndromes with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss warrant a 40 percent 
evaluation.  Mild postgastrectomy syndromes with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations 
warrant a 20 percent evaluation.

During his hearing, veteran denied hypoglycemia.  The most 
recent VA examination is negative for evidence of sweating, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia necessary for the next higher 
evaluation.  Although the veteran does have circulatory 
disturbance after meals and has had some weight loss over a 
period of six months, there is no medical evidence of 
malnutrition or anemia.  Therefore, the claim for an 
increased rating for status post gastrectomy and vagotomy 
with dumping syndrome, post cholecystectomy must be denied.  
38 C.F.R. § 4.114.

Dysthymic Disorder with Adjustment Disorder and 
Mixed Emotional Features and Episodic Anxiety Disorder

The Board notes that during the pendency of the veteran's 
claim, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996.  
See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. pt. 4).  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  But 
see Rhodan v. West, No. 96-1080, slip op. at 3-4 (U.S. Ct. 
Vet. App. December 1, 1998) (holding that amended regulations 
may not be applied prior to their effective date).  

The Board notes that, in its December 1996 rating decision, 
the RO applied the previous version of the regulation and 
applied the previous and the amended versions of the 
regulations in the February 1997 statement of the case in 
determining that a 30 percent rating was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Prior to November 7, 1996, a 10 percent rating was assigned 
for emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment; a 30 percent rating 
was assigned in cases where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  A 50 percent rating was assigned when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships was severely 
impaired.  A 100 percent rating was assigned when the veteran 
was demonstrably unable to obtain or retain employment due to 
totally incapacitation psychoneurotic symptoms.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (prior to November 7, 1996).

Dysthymia is currently rated under Diagnostic code 9433, 
which provides for a 30 percent evaluation for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9411.

Prior to November 7, 1996, the only available records were 
reports from the veteran's private physicians, that were 
silent for any psychiatric treatment.  The closes record to 
November 7, 1996, is the VA psychiatric examination of 
November 25, 1996.  Based on the report, the examiner 
concluded that the veteran was adequately functioning with 
only mild to moderate depression and anxiety.  It is clear 
from the report that the veteran met at least the criteria 
for a 10 percent rating (mild impairment), and because some 
of his symptoms were described as moderate, he met the 
criteria for a 30 percent rating.  However, it cannot be said 
that prior to November 7, 1996, the veteran displayed 
symptoms compatible with considerable social and industrial 
impairment.  He was employed as an insurance salesman, which 
would require him to meet with the general public.  He had 
done so for 5 years.  It was not indicated that he had any 
problems doing so.  A rating higher than 30 percent prior to 
November 7, 1996 is not justified.  

Subsequent to November 7, 1996, the veteran testified that he 
had had no close friends for two years.  However, during his 
March 1998 examination he stated that he and his wife had an 
adequate social life, visiting friends and family.  He had 
been working as a car salesman until a dispute arose with new 
management; otherwise his recent employment had been stable.  
There was no evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals; intermittently illogical 
speech, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships necessary for the next higher 
evaluation.  Therefore, subsequent to November 7, 1996, an 
evaluation in excess of the current 50 percent is not for 
assignment under the current criteria.  38 C.F.R. § 4.130.  
Nor can it be said that subsequent to November 7, 1996, the 
veteran displayed symptoms compatible with considerable 
social and industrial impairment. There is no competent 
medical evidence that the veteran is severely impaired under 
the old criteria.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his dysthymic disorder with 
adjustment disorder and mixed emotional features and episodic 
anxiety disorder.  38 C.F.R. § 4.7.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
is not warranted.  The Board has carefully reviewed the 
entire record in this case; however, the Board does not find 
the evidence to be so evenly balanced that there is any doubt 
as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for status post 
gastrectomy and vagotomy with dumping syndrome, post 
cholecystectomy is denied. 

Entitlement to an increased evaluation for dysthymic disorder 
with adjustment disorder and mixed emotional features and 
episodic anxiety disorder is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


- 11 -


